MEMORANDUM **
Marcos Xavier Ramirez appeals the district court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district court did not err when it denied Ramirez’s petition because the state court’s denial of post-conviction relief to Ramirez was not “objectively unreasonable.” Williams v. Taylor, 529 U.S. 362, 409, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Ramirez failed to show that his attorney’s performance was deficient even though his attorney did not object when the prosecutor listed a witness’s incentives for telling the truth on the stand. See Strickland, v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.